Citation Nr: 1600202	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  09-15 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Davitian, Counsel







INTRODUCTION

The Veteran served on active duty from October 1968 to August 1972. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The rating decision denied a compensable evaluation for left ear hearing loss, and denied service connection for right ear hearing loss.  

The Board remanded the issues for additional development in May 2013.  Thereafter, an August 2013 supplemental statement of the case denied a compensable evaluation for left ear hearing loss.  However, an August 2013 rating decision granted service connection for bilateral hearing loss, effective from June 17, 2008 (the date of the Veteran's original claim for an increased evaluation for left ear hearing loss and service connection for right ear hearing loss).  The evaluation was noncompensable.  The existing noncompensable evaluation for left ear hearing loss ceased to be in effect on June 17, 2008.  


FINDING OF FACT

The competent medical evidence of record demonstrates that in August 2008 the Veteran had level I hearing acuity bilaterally; in July 2013, he had level I hearing acuity on the right and level II on the left.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85-4.87, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Notice regarding claims for increased evaluations was provided in a July 2008 letter.  

With regard to the duty to assist, the record contains the Veteran's service treatment records, VA medical records and private medical records.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

The Veteran failed to report to a July 2014 VA audiological examination and did not provide good cause for his failure to report to the VA examination.  38 C.F.R. § 3.655(a).  He did, however, report for earlier VA examinations.  Accordingly, the Board will assess the merits of the Veteran's claim based on the pertinent legal criteria and a review of the evidence of record.

VA examinations were conducted in August 2008 and July 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations conducted in this case are adequate.  They reflect a review of the Veteran's claims file, consider all of the pertinent evidence of record and provide rationales for the opinions offered.  The examiners consider the Veteran's medical history, including his lay reports of his symptomatology; describe the Veteran's disability in sufficient detail; and fully describe the functional effects caused by the Veteran's disability.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The reports provide clinical findings which are pertinent to the criteria applicable to rating bilateral hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

VA rating criteria for the evaluation of hearing loss disability provide ratings from zero (noncompensable) to 100 percent, based on the results of controlled speech discrimination tests together with the results of pure tone audiometry tests which average pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85-4.87; Diagnostic Codes 6100 to 6110.  The evaluation of hearing impairment applies a rather structured formula which is essentially a mechanical application of the rating schedule to numeric designations after audiology evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In addition, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86.  When the average pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  Id.

During the August 2008 VA audiological examination, pure tone thresholds, in decibels, were as follows:





HERTZ




1000
2000
3000
4000
RIGHT

25
30
55
60
LEFT

35
40
65
80

The average pure tone thresholds were 43 on the right and 55 on the left.  Speech audiometry revealed speech recognition ability of 96 percent bilaterally.  

These scores correlate to auditory acuity levels I bilaterally, under Table VI of 38 C.F.R. § 4.85.  A noncompensable rating is warranted under Diagnostic Code 6100 when the auditory acuity levels are entered into Table VII of 38 C.F.R. § 4.85.

During the July 2013 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

35
40
60
65
LEFT

35
50
75
85

The average pure tone thresholds were 50 on the right and 61 on the left.  Speech audiometry revealed speech recognition ability of 96 percent bilaterally.  

These scores correlate to auditory acuity level I on the right and level II on the left, under Table VI of 38 C.F.R. § 4.85.  A noncompensable rating is warranted under Diagnostic Code 6100 when the auditory acuity levels are entered into Table VII of 38 C.F.R. § 4.85.

The Board notes that in Martinak, supra, the Court of Appeals for Veterans Claims held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the present case, the August 2008 VA report reflects that, according to the Veteran himself, the functional impact of his hearing loss was difficulty hearing in groups.  The July 2013 VA report reflects that, according to the Veteran himself, the impact of his hearing loss on his ability to work was that it was hard to hear soft speech and he  required the use of hearing aids.  These notations indicate that the examiners did elicit information from the Veteran concerning the functional effects of his disability as required by 38 C.F.R. § 4.1, 4.2, 4.10.  See Martinak, supra.

The Board is aware of the Veteran's general contentions.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  The Veteran is competent to report any symptoms that would require only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of his bilateral hearing loss according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical examiners who examined him during the current appeal.  The medical findings (as provided in the medical records) directly address the criteria under which the Veteran's disability is evaluated. 

The Board is aware that a November 2015 Informal Hearing Presentation contends that the July 2013 VA examination report is "wholly inadequate" regarding the functional effects of the Veteran's hearing loss on his ability to work.  However, a review of the July 2013 VA examination report reveals that all subjective and objective findings necessary for adjudication of the Veteran's claim were observed and recorded, including the functional effects of the Veteran's disability, as described by the Veteran.  As a result, the examination appears complete and adequate.  Moreover, as noted above, in July 2014 the Veteran failed to report for a subsequent VA audiological examination.  See Wood, supra.

The discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected disability.  The VA examination reports show that the Veteran's bilateral hearing loss results in elevated pure tone thresholds, difficulty hearing speech and reduced speech recognition ability.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  Hence, the rating criteria contemplate the Veteran's symptomatology.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.  Even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  As such, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

With respect to a claim of entitlement to a total rating for compensation based on individual unemployability (TDIU), the Board observes that a July 2014 rating decision denied this benefit.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran did not submit a notice of disagreement with this decision and there is nothing in the record that re-raises the issue of TDIU subsequent to the July 2014 rating decision.  

In sum, the preponderance of the evidence is against a compensable evaluation for bilateral hearing loss.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

A compensable evaluation for bilateral hearing loss is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


